DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: friction reducing material in claims 7, 8, 9, and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  In claims 7, 8, 9, and 16, friction reducing material is interpreted to be a dry lubricant, a wet lubricant, a synthetic lubricant, a petroleum lubricant, a natural wax, a synthetic wax, a silicon spray lubricant, or a low friction polymeric material, and equivalents thereof, as described in paragraph 0020 of applicant’s specification.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 11, 14, 18, and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, U.S. Patent No. 5,592,928, in view of Saunders, U.S. Patent No. 7,708,674.  As to Claim 1, Fraser teaches an archery training (practice) device comprising a handle (12) comprised of a first region dimensioned to fit in a hand between a thumb and an index finger and to be graspable by the hand, wherein the first region has a first end locatable towards a small metacarpal of the hand when the first region is held vertical and a second region extending from the first region, wherein the second region is dimensioned to traverse along the hand between  thumb metacarpal and an index metacarpal of the hand toward a wrist of the hand  and has a second end locatable towards the wrist and below a high point of the second region when the first region is held vertical, see drawing below.    Fraser teaches an elastic section (20) coupled to a second end of the second region, Col. 2, ln. 51-55 and see Figure 1.  The examiner finds that the elastic section may have an elastic end, noting that the elastic section may be surgical tubing, Col. 2, ln. 55-56.  Frasier teaches a string (28) having a first end coupled to an elastic end of an elastic section,  Col. 3, ln. 39-45, 54-63, and see Figure 4.  Fraser teaches that an archery release may be coupled to the string, or that the string may be so dimensioned in length to be drawable by an opposite distal hand grasping the string by one or more fingers, Col. 3, ln. 41-44.  The string may be so dimensioned in length to be drawable by an opposite distal hand by grasping with one or more fingers, and when the first region is held by a hand, thereby placing the elastic section in tension, or the string being dimensioned for coupling to an archery release and drawable by an opposite distal hand grasping the release, with the first region being held by a hand and placing the elastic section in tension, Col. 2, ln. 22-23 and Col. 3, ln. 54-65 and see Figure 4.  Fraser is silent as to a loop at a second string end.  Saunders teaches an archery training device (archery exerciser), comprising a tensioning element (gas spring) coupled to a rigid handle (14).  A loop (52) may be coupled to a string (22) and to the tension element, Col. 4, ln. 24-38.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser with a loop coupled to the string for grasping, as taught by Saunders, to provide Fraser, with a known substitute arrangement for a connection point to grasp and draw tension on an elastic section of an archery training device.  Fraser is silent as to the handle being rigid.  Saunders teaches that a handle for gripping may be rigid, noting molded handle, Col. 3, ln. 6.  It would have been obvious to one of ordinary skill in the art at the effective filing date, to provide Fraser, as modified, with a rigid handle, as taught by Saunders, to provide Fraser, as modified, with a handle configured to retain shape under tension, to yield the predictable result of facilitating the gripping of the handle.

    PNG
    media_image1.png
    202
    666
    media_image1.png
    Greyscale

As to Claim 11, Saunders teaches that the string may have a momentum decelerator (18a) slidably coupled to and along the string, Col. 3, ln. 59-65 and Col. 4, ln. 24-41, noting that the string retracts in a controlled manner.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with a momentum decelerator slidable along the string, as taught by Saunders, to provide Fraser, as modified, with moderation of string motion following release, to yield the predictable result of adding a safety feature to the device.  As to Claim 14, Fraser teaches that a sight pin (42) may be coupled to the second region proximate the high point and oriented vertically away from the second region, Col. 3, ln. 8-11 and see Figure 3 depicting a sight pin oriented vertically in a tube away from the second region.  As to Claims 18 and 19, Fraser, as modified by Saunders, is applied as in Claim 1, with the same obviousness rationale being found applicable.  Further, Fraser teaches that the string may be drawable by an opposite distal hand grasping an archery release (trigger release), Col. 2, ln. 22-23.  Saunders is applied as in Claim 11, with the same obviousness rationale being found applicable.  


Claim(s) 2-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, in view of Saunders, as applied to claim 1 above, and further in view of Bolton, U.S. Patent No. 3,983,860.  Fraser, as modified, substantially shows the claimed limitations, as discussed above.  Fraser, as modified, is silent as to the material comprising the rigid handle.  As to Claim 2, Bolton teaches that  a rigid handle (10) supporting an elastic section (24, 26) may be formed of metal (aluminum rod), Col. 1, ln. 30-34 and 37-39.  As to Claim 3, Fraser, as modified, discloses the claimed invention except for specifying that the aluminum comprising the handle may be an aluminum alloy.  It would have been obvious to one of ordinary skill in the art at the effective filing date to employ an aluminum alloy, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as matter of obvious design choice, In re Leshin, 125 USPQ 416 (CCPA 1960).   As to Claim 4, The examiner finds that the aluminum rod is inherently bendable under an amount of stress.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with a bendable aluminum rod as the material for the rigid handle, as taught by Bolton, to provide Fraser, as modified, with a known substitute rigid handle material.  
Claim(s) 5-8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, in view of Saunders, as applied to claim 1 above, and further in view of Ying, European Patent Application No. EP 2664235.  Fraser, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 5, Fraser teaches that the elastic section may be a portion of hollow elastic tube, noting surgical tubing, Col. 2, ln. 53-56.  The elastic section may extend from a second end of the second region to the elastic end, see Figure 4.   Fraser, as modified, is silent as to the elastic section reaching the first region. Ying teaches an archery training device (launch apparatus) comprising a rigid handle (2) comprised of a first region (4) dimensioned to fit in a hand between a thumb and an index finger and to be graspable by the hand wherein the first region has a first end locatable towards a small metacarpal of the hand when the first region is held vertical, paragraphs 0019 and 0020 and see Figure 3.  The archery training device may comprise a second region (8, 6) extending from the first region, wherein the second region is dimensioned to traverse along the hand between a thumb metacarpal and an index metacarpal toward a wrist with second end toward a wrist, see Figure 3.  Ying teaches that that elastic section may be a portion of a hollow elastic tube extending from proximate the first region past the second region to the elastic end, and covers the rigid handle, paragraph 0024 and see drawing below.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with an elastic section reaching the first region, as taught by Ying, to provide Fraser, as modified, with an elastic section engaging a greater portion of the rigid handle, to yield the predictable result of increasing adhesion between the elastic section and the rigid handle.  Fraser, as modified, discloses the claimed invention except for arranging the hollow elastic tube to reach the first end of the first region.  It would have been obvious to one of ordinary skill in the art at the effective filing date to arrange the elastic section to cover the rigid handle, reaching the first end of the first region, since it has been held that rearranging parts of an invention involves only routine skill in the art, In re Japikse, 86 USPQ 70 (CCPA 1950).    



    PNG
    media_image2.png
    691
    680
    media_image2.png
    Greyscale


As to Claim 6, Fraser teaches that the hollow elastic tube is an elastomer, noting surgical tubing, Col. 2, ln. 56-58.  As to Claims 7 and 8, Ying teaches that the second end of the second region may comprise friction reducing material (polymeric material) paragraph 0023, noting plastic.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with friction reducing material comprising the second end of the second region, as taught by Ying, to provide Fraser, as modified, with a known substitute second region material.  
Claim(s) 10 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, in view of Saunders, as applied to claim 1 above, and further in view of Remme, U.S. Patent No. 4,609,191  Fraser, as modified, substantially shows the claimed limitations, as discussed above.  As to Claim 10, Fraser teaches that the elastic end may have a coupler (21) attached to the elastic end and that the coupler may have a hole (24) to which the first string end is coupled, Col. 2, ln. 56-58 and ln. 65, and see Figure 1.  Fraser, as modified, is silent as to the length of the string extending past the rigid coupler being adjustable.  Remme teaches a similar device including a loop (42) to be grasped in order to draw an elastic section, Col. 2, ln. 56-59.   Remme teaches that the loop (42) is adjustable, see Figures 1 and 2 noting knotted ends of loop.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with an adjustable length of string extending from a rigid coupler, as taught by Remme, to provide Fraser, as modified, with an adjustable draw length, to yield the predictable result of facilitating the accommodation of archers of differing size.   As to Claim 15, Remme teaches that the loop (42) may comprise a rigid section  (44), graspable by fingers of an opposite distal hand, see Figure 1.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with a rigid section of the loop, as taught by Remme, to provide Fraser, as modified with string and rigid portions of the loop to yield the predictable result of offering alternative grasping locations.  

	Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Frasier in  view of Saunders, as applied to claim 1 above, and further in view of Heisser, U.S. Patent Application No. 2015/0300769.  Fraser, as modified, substantially shows the claimed limitations as discussed above.  As to Claim 12, Fraser, as modified, is silent as to a retention loop.  Heisser teaches an archery training device (bow trainer) comprising a rigid handle, paragraph 0008.  A retention loop (6) may be coupled to a first end of a first region of the handle, paragraph 0021 and see Perspective View (not stretched). The retention loop may be dimensioned to fit around the wrist of a hand, paragraph 0041.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with a retention loop configured as claimed and as taught by Heisser, to provide Fraser, as modified with a feature to retain the device in connection with a user’s hand, to yield the predictable result of improving safety.  As to Claim 13, Heisser teaches that an adjustment device (adjustable clamp) may be coupled to the retention loop to adjust the size, Claim 18.  Given that ends of the retention loop are tied together and secured by the clamp, it is inherent that the clamp is slidable.  It would have been obvious to one of ordinary skill in the art at the effective filing date to provide Fraser, as modified, with a slidable adjustment device, as taught by Heisser, to provide Fraser, as modified, with an adjustable retention loop, to yield the predictable result of effectively securing the device.  
Claim(s) 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fraser, in view of Saunders, Ying, and Remme and in further view of Heisser.  As to Claim 16, Fraser, as modified by Saunders, Ying, Remme, together with cited case law, as applied to claims 1, 5, 7, 10, and 11 above, with the same obviousness rationales being found applicable.  Heisser is applied as in Claims 12 and 13, with the same obviousness rationales being found applicable.   As to Claim 17, Fraser is applied as in Claim 14.  
Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and a response by applicant overcoming the non-statutory double patenting rejection.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-19 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of copending Application No. 16/997,916 in view of Frasier, U.S. Patent No. 5,592,928. Claim 1 of the copending application discloses the limitations of Claims 1, 14, and 17 except for dimensioning the string to be grasped by an archer’s fingers.  Claim 1 of the copending application indicates that the string is dimensioned to be held by an archery release device.  Frasier teaches that a string dimensioned to be grasped by fingers may also be drawable by a hand grasping an archery release, Col. 3, ln. 39-53.  It would have been obvious to one of ordinary skill in the art at the effective filing date to dimension the string for grasping by fingers, as taught by Frasier, to provide a known substitute configuration of the string.  Claims 2-13 of the copending application disclose the limitations of Claims 2-13 respectively.  Claims 1, 11, and 14 of the copending application disclose the limitations of Claims 16, 18, and 19, except for dimensioning the string for grasping by an archery release.  Frasier is applied as above with the same obviousness rationale being found applicable.  
This is a provisional nonstatutory double patenting rejection.


Response to Arguments
Applicant’s arguments submitted 8 September 2022 have been considered but are moot in view of the new grounds of rejection.
In response to applicant’s argument that Fraser teaches away from a second region extending away from a first region, the examiner maintains the position that the rigid handle (handgrip) disclosed by Fraser includes a portion extending toward the wrist  of a hand.  In the broadest reasonable interpretation, the feature comprises a second end locatable toward the wrist and below a high point (uppermost point of the handgrip adjacent the holder for the pin sight).  Further, the examiner maintains the position that the presence of an additional portion extending from the handgrip does not overcome a rejection based on the structural features as claimed being included in the device of prior art.  
The examiner maintains the Double Patenting Rejection, as set forth above.  The terminal disclaimer noted in applicant’s remarks is not of record in the application file.
Conclusion






Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN ELLIOTT SIMMS JR whose telephone number is (571)270-7474. The examiner can normally be reached 8:30 am - 5:00 pm - M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Melba Bumgarner can be reached on (571) 272-4709. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOHN E SIMMS JR/Primary Examiner, Art Unit 3711                                                                                                                                                                                                        28 October 2022